                        Case 6:21-bk-01957-LVV           Doc 64      Filed 05/19/21     Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                              05/19/2021 09:30 AM
                                                              COURTROOM 6C, 6th Floor
HONORABLE LORI VAUGHAN
CASE NUMBER:                                                  FILING DATE:
6:21-bk-01957-LVV                       11                      04/28/2021
Chapter 11
DEBTOR:                Sand Dollar Charters, LLC


DEBTOR ATTY:          Sy Lampl
TRUSTEE:              Aaron Cohen
HEARING:
1) TRIAL
Expedited Motion by Debtor to Impose Automatic Stay (Enforce Automatic Stay), in addition to Expedited Motion For Sanctions for
                        Violation of the Automatic Stay under 11 U.S.C. Sec. 362(k). (Doc #18)
Supplement to Motion: Lease Agreement (Doc #30)
Response by Mangrove Marine Properties, LLC to Expedited Motion to Enforce Automatic Stay, to Vacate Order of Court and for
                        Sanctions (Doc #21)
Mangrove's Witness List (Doc #31)
Debtor's Witness List (Doc #33)
2) Second Amended Application to Employ Robert O Lampl and Peter H. Thomson as Counsel for the Debtor (Doc #37)
Limited Objection by UST Debtor's Dual Applications to Employ Robert O. Lampl and Peter H. Thomson as Co-Counsels (Doc
                        #32)
~3) Motion by Debtor for Authority to Maintain Pre-Petition Bank Accounts (Doc #35)
Note: SubV - Plan due 7/27/21
Case Mgmt Summary (Doc #29)
Schedules filed 5/13/21 (doc #34)
341 scheduled 5/24/21 at 2pm
Initial Status Conf scheduled 6/2/21 at 1:30pm

APPEARANCES::
Robert Lampl & Sy Lampl: Debtor; Pete Thompson: Debtor local counsel; Bryan Buenaventura: UST; Aaron Cohen: SubV
Trustee; Angelo Martin: Mangrove Marine Properties

 RULING:
1) TRIAL

Expedited Motion by Debtor to Impose Automatic Stay (Enforce Automatic Stay), in addition to Expedited Motion For Sanctions for
Violation of the Automatic Stay under 11 U.S.C. Sec. 362(k). (Doc #18) - Supplement to Motion: Lease Agreement (Doc #30) -
Response by Mangrove Marine Properties, LLC to Expedited Motion to Enforce Automatic Stay, to Vacate Order of Court and for
Sanctions (Doc #21) - Parties have reached an agreement and will be filing a Motion to Approve Compromise and Motion to
Dismiss. Both Motions to be noticed for 5/26/2021 at 10:00am by Lampl.
                                 Case Number 6:21-bk-01957-LVV                    Chapter 11
                         Case 6:21-bk-01957-LVV            Doc 64      Filed 05/19/21      Page 2 of 2


2) Second Amended Application to Employ Robert O Lampl and Peter H. Thomson as Counsel for the Debtor (Doc #37) -
Limited Objection by UST Debtor's Dual Applications to Employ Robert O. Lampl and Peter H. Thomson as Co-Counsels (Doc
#32) - Continued to 5/26/2021 at 10:00am (AOCNFNG)



~3) Motion by Debtor for Authority to Maintain Pre-Petition Bank Accounts (Doc #35) - Continued to 5/26/2021 at 10:00am
(AOCNFNG)



(aj)
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:21-bk-01957-LVV                      Chapter 11
